Citation Nr: 1413330	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, including as secondary to a service-connected low back disorder or bilateral flat feet. 

2.  Entitlement to service connection for a psychiatric disorder, including as secondary to service-connected disabilities. 

3.  Entitlement to a rating in excess of 10 percent for bilateral flatfoot with posterior tibial tendon dysfunction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to June 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  Hearings were held before a Decision Review Officer at the RO in February 2009 (addressing service connection for foot disability) and February 2011 (addressing the rating for foot disability and the remaining service connection issues).  In August 2011, a Travel Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the Veteran's claims file.  In November 2011 the Board remanded these claims for additional development and adjudicative action.

The matters of service connection for low back and right knee disorders were also on appeal.  A June 2012 rating decision granted service connection for lumbar spine degenerative disc disease at L4 and for right knee degenerative joint disease (DJD).  Therefore, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

The Veteran had been represented by the Virginia Department of Veterans Services, by a private attorney, and by Disabled American Veterans.  The representatives have all withdrawn (or the Veteran has revoked) their representation, and American Legion declined to accept the Veteran's July 2012 designation of that organization as his Power of Attorney.  A January 2014 letter advised the Veteran that he could appoint another representative and apprised him of potential choices.  In February 2014, the Veteran submitted a Pro Se Election Form stating that he wished to represent himself.  Accordingly, the Board finds that he is pursuing this appeal pro se.

The issue of service connection for a psychiatric disorder is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a chronic disorder of either hip.

2.  Prior to May 18, 2012, the Veteran's bilateral flatfoot with posterior tibial tendon dysfunction was not shown to be more than moderate in degree; from that date the bilateral flatfoot is reasonably shown to approximate severe pes planus.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hip disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).

2.  The Veteran's bilateral flatfoot with posterior tibial tendon dysfunction warrants staged ratings of 10 percent prior to May 18, 2012, and 30 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (Code) 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding service connection for a hip disability, the Veteran was advised of VA's duties to notify and assist in the development of this claim prior to its initial adjudication.  An August 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  Subsequent supplemental statements of the case (SSOCs) readjudicated the matter after the appellant and his then representative had opportunity to respond/submit additional evidence.  

Regarding the rating for bilateral flat foot with posterior tibial tendon dysfunction, as the rating decision on appeal granted service connection for and assigned the initial rating and effective date for the award, statutory notice had served its purpose, and its application is no longer necessary.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed, Cir. 2007).  A February 2011 SOC properly provided notice on the downstream issue of entitlement to an increased initial rating.  The matter was readjudicated in subsequent SSOCs after the appellant had opportunity to respond and provide additional evidence.  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), pertinent postservice treatment records and Social Security Administration records are associated with the record.  He has not identified any pertinent evidence that is outstanding.  He was afforded VA examinations in March 2009 and April 2010 (feet), February 2011 and May 2012 (feet and hips).  The Board finds the 2009 and 2012 VA examinations cumulatively to be adequate for rating purposes; the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any outstanding relevant evidence.

The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  At the August 2011 hearing, the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claims, and sought to identify any further development that might help to substantiate the claims.  It is not alleged that the Veteran has been prejudiced by a defect in the conduct of the hearing.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Bilateral Hip Disorder

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be evidence of: A present disability for which service connection is sought; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).
Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Service connection has been established for lumbar spine degenerative disc disease at L4 and for bilateral flatfoot with posterior tibial tendon dysfunction.  The Veteran contends that he has a bilateral hip disorder secondary to his service-connected low back disability and bilateral flatfoot.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of a hip disorder.  

Postservice VA records note the Veteran's complaints of bilateral hip pain and include a February 2011 VA joints examination report which notes a diagnosis of bilateral hip strain (with associated pain).  

On May 2012 VA examination, the examiner reviewed the claims file, including the February 2011 VA joints examination report, and opined that there is no diagnosis of a hip disability.  The examiner explained that X-rays of the Veteran's hips were normal and attributed his complaints of stiffness to his service-connected low back disability (rather than a separate hip disorder).  The examiner opined that there is "no direct service connection or secondary service condition or aggravation due to a service connected foot condition since there is no diagnosis of a bilateral hip condition."  

While the Veteran has reported complaints of bilateral hip pain of themselves (i.e., without underlying pathology) complaints of pain are merely reports of symptoms and do not reflect a compensable disability entity.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Bilateral hip strain noted on February 2011 VA joints examination was recorded based on the Veteran's reports of hip pain.  There were no clinical or diagnostic study findings of underlying pathology noted on VA examination.  Significantly, the hip pain complaints have been related to low back pathology (that is already service-connected).  

In summary, it is not shown that the Veteran has a chronic disability of either hip.  Therefore, he has not satisfied the threshold legal requirement for establishing service connection for such disability/presented a valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against the claim of service connection for a bilateral hip disability.  Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.

Increased Rating for Bilateral Flatfoot with Posterior Tibial Tendon Dysfunction

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can practically be determined, the average impairment of earning capacity due to the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's bilateral flatfoot with posterior tibial tendon dysfunction is rated 10 percent under 38 C.F.R. § 4.71a, Code 5276.  Consequently, the focus is on the schedular criteria that would provide for a rating in excess of 10 percent.

Where pes planus (flatfoot) is moderate, whether unilateral or bilateral, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating is assigned.  Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is assigned.  Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Code 5276.

Under Code 5284 a 10 percent rating is warranted for other foot injuries that are moderate.  Moderately severe and severe other foot injuries are to be rated 20 and 30 percent, respectively.  A note to Code 5284 provides that a 40 percent rating will be assigned where there is an actual loss of use of the foot. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA treatment records show that in October 2008 the Veteran presented with "a new chief complaint of painful flat feet".  He found it very painful to wear regular shoes and very difficult to ambulate in bare feet.  On examination, there was a decreased arch at rest and with standing "with more significant decrease medial and lateral longitudinal arches standing."  He abducted his feet to the midline with angle or basic gait, calcaneal valgus was present bilaterally with standing, he was able to stand and perform a Hubscher maneuver and the calcanea inverted on going on toes.  On gait analysis, the Veteran had a right hip drop with a supinated right foot, a left shoulder tilt with ambulation, and the right leg seemed more stiff and rigid with ambulation.  He was given a prescription for custom inserts and shoe gear.  October 2008 X-rays showed right heel spurs and flat feet.  December 2008 computed tomography (CT) scan showed minimal osteoarthritis in the ankle and subtalar joint, "mild bilateral flat foot," and bilateral degenerative spurring of the calcaneal tuberosity.

A January 2009 pain assessment report notes that the Veteran reported a one year history of constant pain in both feet due to flat feet.  The pain increased with standing and walking, decreased with rest and medications, and affected his activities, sleep, and mood.  On podiatry follow-up the same day, the Veteran complained of "tremendously" increased pain in his feet.  He reported that he had modified his custom inserts.  Inspection of his shoes revealed that he did not untie or lace up his shoes (he slipped his foot in) and he had placed his over-the-counter inserts on top of the custom inserts which caused the insert to not function properly.  He had increased pain on palpation of the posterior tibial tendon and at the navicular tuberosity, bilaterally.  He also had increased pain with range of motion of the posterior tibial tendon (his eye started to tear when asked to perform a Hubscher maneuver) and there was no inversion of the calcaneus bilaterally.  The assessment was posterior tibial tendon dysfunction and flat feet.  

On March 2009 VA examination, the Veteran described the pain in his feet as 8 (increasing to 10 during a flare-up) on a scale from 1-10 (10 being the worst).  He complained of pain, stiffness, swelling, fatigability, lack of endurance and numbness in both feet, but no heat or redness.  He reported that standing and walking made the pain worse and rest provided relief.  He stated that pain was going into the posterior tibial muscles.  He reported that he was unable to stand for 15-20 minutes or walk 1/4 of a mile.  On physical examination, the left shoe was slightly worn laterally, the Veteran was still wearing his shoes unlaced and untied so he could "slip them on and off."  Strength, pulses, reflexes, and warmth of both lower extremities were normal; hair growth was decreased.  There was no swelling or crepitus on either foot, he moved his toes with no problem and there was no deformity of the feet (other than that the great toe nails of each foot had been removed due to fungus infection and grew back slightly deformed).  There was moderate tenderness over the heels and arches, no muscle spasm, and skin was normal with no induration, inflammation or ulcerations.  The examiner noted that X-rays showed mild bilateral flatfoot and no interval change from October 2008 X-rays.  The diagnosis was moderate pes planus bilaterally.  

On April 2010 VA examination, the Veteran reported experiencing bilateral pain (arch and heel), swelling (heel), heat (arch, heel, and top of foot) and stiffness(arch, heel and base of toes) while standing, walking and at rest.  He also reported bilateral fatigability, weakness, and lack of endurance of the entire foot while standing and walking.  He was able to stand for 15-30 minutes, but reported he could not walk more than a few yards.  He used a cane due to pain in his feet and knees and the efficacy of corrective shoes, shoe inserts or braces was poor.  

On physical examination, the Veteran's feet were tender on palpation of the sole and dorsal surface.  There was no evidence of painful motion, swelling, instability, weakness or abnormal weight bearing.  Achilles alignment was normal and there was no forefoot or midfoot malalignment or pronation.  The arch of each foot was present on non weight bearing but was not present on weight bearing.  There was pain on manipulation of the left foot (the right foot had no pain on manipulation).  There was also no varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  The weight bearing line was over the great toe and there was no muscle atrophy of the feet.  The Veteran was observed to have an antalgic gait, limped on the left foot, and used a cane all the time.  After reviewing April 2009 magnetic resonance imaging (MRI), December 2008 computed tomography (CT) scan, and October 2008 X-ray studies; the diagnosis was bilateral flexible pes planus with degenerative joint disease, calcaneal spurs and tenosynovitis.  

[The Veteran underwent lower extremity nerve decompression (for neuropathy), on the left in November 2010 and on the right in February 2011.  Service connection has not been established for neuropathy of the lower extremities.]

During his February 2011 DRO hearing, the Veteran testified that his feet are productive of sharp pains and limit the duration and distance he is able to walk.  He stated that he stays off his feet.  

On February 2011 VA examination, the Veteran reported experiencing bilateral foot pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  He reported no flare-ups and stated that he was unable to stand for more than a few minutes or walk for more than a few yards.  His assistive devices for bilateral foot pain were corrective shoes (with poor effectiveness), 2 crutches and a wheel chair.  On physical examination, the Veteran had painful left foot motion (with grimacing and tearfulness with all passive motions), tenderness (wincing and grimacing on palpation of the feet) and abnormal weight bearing (unusual shoe wear pattern).  There was no swelling, instability or weakness.  Achilles alignment was normal and there was no forefoot or midfoot malalignment or pronation.  The arch of the left foot was not present on non weight bearing or weight bearing and there was pain on manipulation.  There was also no varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  The weight bearing line was over the great toe and there was no muscle atrophy of the feet.  Examination of the right foot showed painful motion (the Veteran winced and grimaced).  Further examination of the right foot was deferred due to post operative pain from the recent nerve decompression surgery).  The diagnosis was bilateral pes planus with posterior tibial tendon dysfunction.  The Veteran had not worked for over 20 years and stated that he was currently unable to work due to back, feet and hip pain.  

On May 2012 VA examination, the Veteran had pain of the feet on use which was not accentuated.  He also had pain on manipulation of the feet which was accentuated (intensified).  There was no swelling or characteristic calluses, his symptoms were not relieved by arch supports, and he did not have extreme tenderness of the planter surface of either foot.  The Veteran did not have decreased longitudinal arch height on weight-bearing and there was no objective evidence of marked deformity or pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe and there was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  There was also no "inward" bowing of the Achilles tendon or maked inward displacement and severe spasms of the Achilles tendon on manipulation.  He used a cane to assist with locomotion (for back pain and balance).  The examiner opined that the Veteran's bilateral pes planus did not impact his abilty to work.  

There is nothing in the clinical record prior to May 2012 showing an increase in the Veteran's bilateral flatfoot symptoms to a level of severe pes planus (i.e., with symptoms such as marked deformity, pain on manipulation or use accentuated, swelling on use, characteristic calluses; or by symptoms of similar gravity).  Consequently, prior to May 2012, a rating in excess of 10 percent was not warranted.  Notably, although the Veteran reported swelling of his feet, there was on evidence of swelling on clinical evaluation.  

On May 18, 2012 VA examination, although there was still no evidence of swelling or characteristic calluses and the Veteran did not have extreme tenderness of the planter surface of either foot, it was noted that he had pain on manipulation of the feet which was accentuated (intensified) on use.  Such a finding reasonably reflects pes planus approximating a severe degree (which a 30 percent rating throughout from the May 18, 2012 date of the examination).  38 C.F.R. §§ 4.3, 4.7. 

The Board has considered whether a further increase (to 50 percent) is warranted.  Inasmuch as marked pronation, marked inward displacement, extreme tenderness, and severe spasm of the tendoachillis on manipulation are not shown, the Board finds that a further increase in the schedular rating (to 50 percent) is not warranted.  Notably, the criteria for a 50 percent rating are stated in the conjunctive, and all listed criteria must be found to warrant the 50 percent rating.  Notably no medical evidence during the appeal period, including the report of the May 2012 VA examination, shows marked deformity or pronation of the feet or spasms.  There is also no evidence that repetitive use results in fatigue, weakness, or lack of endurance.

The Board has also considered whether the Veteran's bilateral flatfoot with posterior tibial tendon dysfunction should be rated separately for each foot under Code 5284 (as other foot injury), but finds that the symptoms throughout the appeal period are wholly encompassed by the criteria under Code 5276, which are specific for the disability at issue.  More importantly, when the Veteran was seeking entitlement to service connection for his feet, he was not claiming he sustained an injury to his feet in service 

The Board has considered whether referral of this claim for consideration of an extraschedular rating is indicated.  The 10 percent rating assigned prior to May 18, 2012 and a 30 percent rating now assigned from that date under Code 5276 encompass all symptoms (and associated impairment) shown by the record during the periods when the ratings are in effect.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the May 2012 examiner opined that the Veteran's bilateral pes planus did not impact his abilty to work.  Further, as the Board instructed in the November 2011 remand, the matter of entitlement to a TDIU rating was adjudicated and denied in by an unappealed March 2012 rating decision.  Hence, the matter of entitlement to a TDIU rating is not before the Board/re-raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a bilateral hip disorder is denied.

A staged increased rating of 30 percent is granted for the Veteran's bilateral flat foot with posterior tibial tendon dysfunction, effective from May 18, 2012, and subject to the regulations governing payment of monetary awards.


REMAND

As was noted in the Board's November 2011 remand, the Veteran claims that his psychiatric disability is secondary to his service-connected disabilities.  The examining VA psychiatrist/psychologist was to opine as to whether any diagnosed psychiatric disability was caused or aggravated by (increased in severity due to) the Veteran's service connected disabilities.  At the time of the Board's remand, the Veteran's only service connected disability was bilateral flatfoot with posterior tibial tendon dysfunction, and the opinion offered on May 2012 mental disorders examination was limited to whether the Veteran's psychiatric disability is related to his foot condition (and did not encompass whether it is related to his now service-connected low back and right knee disabilities).  As a subsequent (June 2012) rating decision granted the Veteran service connection for lumbar spine degenerative disc disease at L4 and for right knee DJD, the the May 2012 examiner's opinion is now inadequate.  

The most recent VA treatment records available for review (on Virtual VA) are dated in December 2013.  As the Veteran receives ongoing VA treatment, and records of such treatment may contain pertinent information, and are constructively of record, updated treamtne records must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims folders complete records of all VA evaluations and/or treatment the Veteran has received for his service connected disabilities and for psychiatric disability since December 2013.

2.  Thereafter, the  RO should arrange for the record to be forwarded to the May 15, 2012 examiner for review and an addendum opinion.  [If further examination is necessary to address the questions posed, such should be arranged.  If that examiner is unavailable, the RO should arrange for the Veteran to be examined by another appropriate psychiatrist or psychologist to secure the opinions sought.]  The examiner should provide opinions that respond to the following:

For each psychiatric disability entity diagnosed, is it at least as likely as not (a 50% or better probability) that such was caused or aggravated by (increased in severity due to) the Veteran's service connected disabilities, including bilateral flatfoot with posterior tibial tendon dysfunction, and lumbar spine degenerative disc disease at L4 and right knee DJD?  If a psychiatric disability is found to not have been caused, but to have been aggravated, by a service connected disability, the examiner should specify, to the extent possible, the degree of disability (in terms of manifestations/or impairment) that is due to such aggravation.  

The consulting provider must explain the rationale for all opinions, with citation to factual data and/or medical literature, as indicated.

3.  The RO should then review the file, ensure that all development sought was completed, and readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


